DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	For example, claim 1 recites an “electronic toy”, including “A MORNING button with a pre-recorded audio message…”. The claim does not clearly and positive recite the structure that goes to make up the toy. It is suggested that Applicant amend the claim to more positively recite the structure and physical parts that make up the claimed toy. As an example, a toy figurine comprising a housing with five buttons disposed on the front side of the housing, wherein the buttons, when depressed, cause a pre-recorded audio message to play on a speaker. Applicant is encouraged to note the format of the claimed in the patents cited.

Regarding claim 2, the claim recites “wherein provides…”. It appears this should be amended to recite, for example, “wherein the electronic toy provides…”.
	Claim 3 similarly recites “wherein teaches”, and is rejected for the same reason. 
	Regarding claim 4, the claim recites “five labeled buttons at the front of the toy”, with the same labels as the five buttons recited in claim 1. It is not clear as to whether these are the same buttons recited in claim 1, or whether they are additional buttons with the same labels/functions. 
	Claim 5 recites “the words on each button”, however the claim depends from claim 1, which does not recite words on the buttons. Therefore there is insufficient antecedent basis for this limitation in the claim. It is suggested that Applicant amend claim 5 to depend from claim 4, which properly introduces this limitation. 
	The description of the audio messages in claim 8 is also narrative in form and indefinite, and is not in one sentence form as required. 	

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent No. 3,949,488).
	Regarding claim 1, Welch discloses an electronic toy that provides education (see Fig. 1; column 1, lines 1-12), comprising at least five buttons with pre-recorded audio messages (see column 2, lines 9-19 – push buttons 19 serve as means of activiting tape playback device, which emits sounds associated with each particular push button). 
Welch does not explicitly disclose the toy provides health and nutrition education, and wherein the five buttons comprise A MORNING button with a pre-recorded audio message that encourages children to have some milk and fruit with their breakfast and to wash their hands for at least 20 seconds; A NOON button with a pre-recorded audio message that encourages children to drink 100% juice and no sodas and move around whether they are inside or outside; An EVENING button with a pre-recorded audio message that encourages children to eat foods with protein, iron and vitamins for dinner, to drink some milk, and how these foods will benefit their bodies; A NIGHT button with a pre-recorded audio message that encourages children to floss and brush their teeth before bed and to drink only water after they brush; and A YAY button with a pre-recorded audio message that offers words of support and praise .
However, these differences (the labeling of the buttons and the substance of the content of the audio messages) are only found in the nonfunctional descriptive material and do not alter how toy functions (i.e., the descriptive material does not reconfigure the structure of the toy or the buttons). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it 

	Regarding claims 2-4, 8 and 9, Welch further discloses the toy provides education and teaching (see column 1, lines 1-12). To the extent that Welch does not explicitly disclose the health-related education and messages recited in claims 2-4, 8 and 9, as noted above this data is only found in the nonfunctional descriptive material and does not alter how the toy functions, and therefore would have been obvious for the same reasons set forth in the rejection of claim 1, above. 	

	Regarding claim 6, Welch further discloses one of the five buttons (e.g. the purple button) is between four other buttons (see Fig. 1). 
	Regarding claim 7, Welch further discloses each button on the invention was created in a different color, as follows: yellow, green, blue, purple and red (see Fig. 1).
	Regarding claim 10, Welch further discloses the labeled buttons on the invention will play the corresponding pre-recorded message when a button is pressed either while the invention is positioned lying down or standing upright, and the current invention plays only one pre-recorded message at a time (column 2, lines 9-19).



5 is rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent No. 3,949,488) in view of Mace (US Patent No. 4,846,755).
Regarding claim 5, Welch does not explicitly disclose words on each button on the invention were created only in upper-case letters in black text with the use of hot stamp. However, Mace discloses that the use of hot stamping to dispose labels on toys was well known to those of ordinary skill in the art before the effective filing date of the invention (column 4, lines 16-28). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Welch by applying the button labels using hot stamping, as taught by Mace. Such a modification would involve applying a known technique to a known device ready for improvement to yield predictable results. 

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Welch (US Patent No. 3,949,488) in view of Wood (US Patent No. 5,944,533).
	Regarding claim 11, Welch does not explicitly disclose the labeled buttons on the invention will play pre-recorded background music along with the pre-recorded messages when pressed. However, Wood discloses a similar toy (see Fig. 1) that includes labeled buttons that pre-recorded background music (column 5, line 17 – column 6, line 10). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Welch by playing background music with the pre-recorded messages, as taught by Wood, in order to enhance the entertainment value of the toy. 



Claim Observations
9.	An examination of this application reveals that applicant may be unfamiliar with patent prosecuting procedure.  Applicant is reminded that revision of the claims to present the application in proper form is required.  While an application can be amended to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed.
 	In a reply to an Office Action, Applicant can amend the specification, drawings and claims to overcome objections and rejections as well as argue against any position taken by the Examiner.  Applicant's arguments and other pertinent comments should appear under the heading "REMARKS".  In Applicant's remarks, applicant must point out each error, if any, applicant believes the Examiner has made in the current Office Action and/or how any amendments Applicant has made to the specification, drawings and claims overcome the Examiner's objections and rejections.  Applicant must respond to each and every ground of rejection and objection raised in the current Office Action.
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), 
The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”  The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

See 37 CFR 1.121.  Sample amendments and common questions and answers are posted at:
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cerda et al. (US Patent No. 5,738,526) discloses an educational toy doll. Zeck (US Patent No. 5,807,112) discloses an educational doll. Fong (US Patent No. 6,997,772 B2) discloses an interactive device LED display. Lohmann (US Patent No. 8,550,299 B2) discloses methods and devices for encouraging children to brush their teeth. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715